 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 CELIA OSORIO,                                          Case No.: 2:18-cv-02044-APG-EJY

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation, Granting Part and
 5 v.                                                  Denying in Part Motion to Remand, and
                                                             Denying Motion to Affirm
 6 NANCY A. BERRYHILL,
                                                                 [ECF Nos. 13, 14, 17]
 7          Defendant

 8         On February 5, 2020, Magistrate Judge Youchah recommended that I grant in part and

 9 deny in part plaintiff Celia Osorio’s motion to remand and deny the defendant’s motion to

10 affirm. ECF No. 17. Neither party filed an objection. Thus, I am not obligated to conduct a de

11 novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts

12 to “make a de novo determination of those portions of the report or specified proposed findings

13 to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

14 (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

15 de novo if objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Youchah’s report and recommendation

17 (ECF No. 17) is accepted, plaintiff Celia Osorio’s motion to remand (ECF No. 13) is

18 GRANTED in part and DENIED in part, and the defendant’s motion to affirm (ECF No. 14)

19 is DENIED. This action is remanded to the administrative law judge for further proceedings

20

21

22

23
 1 consistent with the report and recommendation and this order. The clerk of court is instructed to

 2 close this case.

 3         Dated: February 20, 2020.

 4

 5
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
